{¶ 28} I respectfully dissent.
 {¶ 29} W. Granger Souder, Jr. was legally authorized by Sky Financial Group, Inc. and its subsidiaries to waive UM/UIM coverage under the commercial umbrella liability policy. To hold otherwise implies fraud on the part of attorney Souder. There was never an intent between SFGI, its subsidiaries, and Cincinnati Insurance Company to contract for UM/UIM coverage under the umbrella policy. The record clearly demonstrates the coverage was knowingly waived by all parties. To award SFGI's employee coverage and damages solely against Cincinnati Insurance Company to me is unconscionable.